DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 78-97 are pending in the application, claims 86-89 are withdrawn from consideration.  Claims 1-77 have been cancelled.
Amendments to the claims 78-85 and 87-87, filed on 9 November 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 9 November 2021, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 9 November 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered but are deemed unpersuasive.
The applicants argue that Piedboeuf does not disclose "a plurality of viscous materials comprising a first material having a first viscosity and a second material having a [0008], [0049], [0063], and [0064] of Piedboeuf).  Applicants go on to argue that it would also not have been obvious to modify Piedboeuf to provide the claimed subject matter, because Piedboeuf expressly stats that "two flows of the viscous plastics, which are made of the same material and as such have the same fusion points, fuse together into a single, multi-band stream of viscous plastic" ([0044] of Piedboeuf).  The examiner respectfully disagrees.  In the instant case, the recited teaching of "two flows of the viscous plastics, which are made of the same material and as such have the same fusion points, fuse together into a single, multi-band stream of viscous plastic" ([0044] of Piedboeuf) are related to a non-limiting example of a possible configuration for the feed block ([0041] of Piedboeuf), and as such is not limited thereto as argued by applicants.  Furthermore, Piedboeuf also discloses that for fluids of different types and/or viscosity, a static mixer can be used to obtain a complete mixing of the two or more fluids generated by the feed block ([0049] and [0051] of Piedboeuf); which clearly envisages using and mixing of plastic materials of different viscosity.  
Therefore, in light of applicants arguments, it is the decision of the examiner that the 35 U.S.C. §102 and §103 rejections made of record over Piedboeuf are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 78, 79, 81-83, 85, 90-94, 96, and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piedboeuf (US 2005/0062185 A1).
Regarding Claims 78, 82, 90, and 92:  Piedboeuf teaches a plastic article (e.g. kayak) formed from extruded plastic sheets having a color gradation effect; wherein the extruded plastic sheets comprise a combination of a first viscous material of a first color, a second viscous material of a second color different from the first, and a resultant third color of a mixture of the first and second colors ([0008], [0049], [0060], [0063], [0064], and [0070] of Piedboeuf).  Piedboeuf also discloses that the fluids of different types and/or viscosity can be mixed together at various rates ([0008], [0033]-[0035], [0037], [0037], [0049] and [0051]).
Piedboeuf also teaches that one or more of the surface layers of the extruded plastic sheet can have a color gradation effect, wherein the color gradation effect results from a color gradation from the color bad to the color of an adjacent band, and that the bands can be wavy or curved (which is considered to meet the claimed "wave-like color gradation effect") (figure 6A, [0054], [0065], and [0073]-[0077] of Piedboeuf). It is also taught by Piedboeuf that the colored bands of the color gradation effect can have different widths within the sheet as it is extruded (figure 6A, [0042], [0051], [0053], [0065], and [0066] of Piedboeuf).  (In the instant case, because the widths of the different colored bands can vary along the length of the sheet, it is considered to meet the claimed limitations of "the viscous materials in amounts that vary along a longitudinal extent of the sheet" {instant claims 78, 82, and 90} and "transversal section of the extruded sheet normal to a longitudinal axis extending along the extruded sheet and distributed along the longitudinal axis of the  {instant claim 92}).
Regarding Claims 79 and 83:  Piedboeuf teaches that the plurality of viscous materials of different colors includes at least three viscous materials of different colors ([0008], [0049], [0060], [0063], [0064], and [0070] of Piedboeuf).
Regarding Claims 81, 85, and 91:  Piedboeuf teaches that the plastic article {instant claim 81}, kayak {instant claim 85}, and/or extrudable material {instant claim 91} is comprised of two or more layers including at least two outer surface layers, and wherein at least one of said at least two outer surface layers is the surface presenting color effects resulting from the combinations of the viscous materials ([0073]-[0077] of Piedboeuf).
Regarding Claims 93 and 94:  Piedboeuf teaches that the materials of different colors includes: at least two plastic materials of different colors {instant claim 93}; or at least three plastic materials of different colors {instant claim 94} ([0008], [0049], [0060], [0063], [0064], and [0070] of Piedboeuf).
Regarding Claim 96:  Piedboeuf teaches that the materials of different colors are associated to different respective viscosities when heated to a specific temperature, wherein on the surface presenting color effects an amount of color blending between specific ones of the materials of different colors results from respective viscosities of the specific ones of the materials ([0008], [0033]-[0035], [0037], [0049], and [0051] of Piedboeuf).  (In the instant case, the limitation of "the surface presenting color effects an amount of color blending between specific ones of the materials of different colors results from respective viscosities of the specific ones of the materials" is treated as a product-by-process limitation.  In that the product-by-process pertains to mere change in color, and is See MPEP §2144.04(I)), the product-by-process limitation is not considered to impart any structure to the claimed invention.  See MPEP 2113(I).)
Regarding Claim 97:  Piedboeuf teaches that the extruded material is comprised of two or more layers including at least two outer surface layers, and wherein at least one of said at least two outer surface layers is the surface presenting color effects resulting from combining the materials of different colors ([0073]-[0077] of Piedboeuf).

Claim Rejections - 35 USC § 103
Claims 80, 84, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Piedboeuf (US 2005/0062185 A1) as applied to claims 78, 82, 92, and 93 above.
Piedboeuf is relied upon as stated above.
Regarding Claims 80 and 84:  Piedboeuf discloses the claimed "plastic article" {instant claim 78} and "kayak" {instant claim 84} comprising a plurality of viscous materials of different colors, but fails to disclose that "at least one of the plurality of viscous materials has a translucent color".
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one of the plurality of viscous materials of different colors be of a translucent color, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of aesthetic design choice.  (In the instant case, a change in color (i.e. an opaque color to a translucent color) is a mere aesthetic design choice and does not have patentable weight since no mechanical function is imparted.  See MPEP §2144.04(I)
Regarding Claim 95:  Piedboeuf discloses the claimed "extruded sheet" comprising "at least two plastic materials of different colors", but fails to disclose that "at least one of the plastic materials has a translucent color".
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have at least one of the plastic materials be of a translucent color, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of aesthetic design choice.  (In the instant case, a change in color (i.e. an opaque color to a translucent color) is a mere aesthetic design choice and does not have patentable weight since no mechanical function is imparted.  See MPEP §2144.04(I).)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./